The record in this case shows beyond question that, at the time of the accident, a most unusual and extraordinary flood condition existed throughout practically all of King county. Rivers and streams were overflowing their banks in all directions, and those representing the county in charge of highways could do practically nothing to keep the roads open and very little by way of warning the traveling public. The floods arose suddenly and carried their own warnings of danger.
In my opinion, the flood conditions were entirely beyond the control of the county authorities and constituted a public calamity and danger, for results of which, at least under the circumstances shown by the case at bar, the county cannot be held responsible. I find in the record no evidence which, in my opinion, justifies a finding that the officers of the county were guilty of any negligence which renders the county liable to respondent.
Passing this question, I am also of the opinion that, under the evidence, the court should have submitted to the jury the question of contributory negligence. *Page 206 
For these reasons, I dissent from the conclusion reached by the majority.
MAIN, TOLMAN, and GERAGHTY, JJ., concur with BEALS, J.